DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiley et al. (Wiley US 2015/0101616).

1: Wiley teaches a pocket and drape system (see system in Figure 4 and Figure 1A, with a drape 54): 
a base drape material (see base drape material generally defined as 10) having an upper edge (upper edge at the top of 12), a lower edge (see Figure 1A below), a first side edge (see Figure 1A below), and a second side edge (see Figure 1A below)) to define a perimeter (general perimeter shown in Figure 1A), wherein the base drape material has an inner surface and an outer surface (see inner and outer surface in Figure 1A below), further wherein the base drape material includes a first fold line (see first fold line 38); and 
a first row of pockets (see the first row of pockets in Figure 1A below) configured on the inner surface of the base drape material, wherein maintaining the base drape material in a folded 

    PNG
    media_image1.png
    733
    711
    media_image1.png
    Greyscale




3: Wiley teaches the claimed invention as discussed above for Claim 1 and Wiley further teaches that a plurality of vertical seals (see vertical seals 17, which define the pockets) are present in the first row of pockets to define individual pockets in the first row of pockets.

4: Wiley teaches the claimed invention as discussed above for Claim 1 and Wiley further teaches that the first row of pockets includes a free end (free end at 18) and a sealed end (sealed end at the bottom of 20).

5: Wiley teaches the claimed invention as discussed above for Claim 1 and Wiley further teaches that the first fold line defines a first flap (part above 38, defines flap 22).

6: Wiley teaches the claimed invention as discussed above for Claim 5 and Wiley further teaches that the first flap covers at least a portion of the first row of pockets when the base drape material is in the folded position at the first fold line (see Figure 2, where 22 covers the first row of pockets at the folded position).

7: Wiley teaches the claimed invention as discussed above for Claim 1 and Wiley further teaches that a boundary (boundary in Figure 1A above) exists between the perimeter of the base drape material and the first row of pockets.

9: Wiley teaches the claimed invention as discussed above for Claim 1 and Wiley further teaches that the base drape material is formed from a sterilization material (system 10, can be subjected to sterilization procedures paragraph 0029, polyethylene film paragraph 0021).
11: Wiley teaches the claimed invention as discussed above for Claim 1 and Wiley further teaches that the first row of pockets contains instruments, medical supplies, or a combination thereof for use in a multi-step sequential procedure (instruments 42, 44A-C, 46, for use in a procedure, such as insertion of a catheter into a patient and attachment of the catheter in steps, Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiley et al. (Wiley US 2015/0101616) in view of Lawton (US 6,644,317).

8: Wiley teaches the claimed invention as discussed above for Claim 7 except that the boundary spans a distance ranging from about 40 millimeters to about 150 millimeters.
Lawton teaches that the spacing between pockets laterally is about ¼ to ½ inch (equivalent to 6.35 – 12.7 mm, col. 5, ll. 1-18) and the dimensions are capable of being varied.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiley such that the spacing/boundary is of a specific dimension/length, such as 40-150 mm since Applicant did not specify that the specific lengths are critical to the invention and since it has been held that discovering an optimum value (e.g. 40-150mm) of Applicant’s dimension and the prior art generally teaches dimensions which can be varied) of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiley et al. (Wiley US 2015/0101616) in view of Czajka, JR. et al. (Czajka US 2013/0240399).

10: Wiley teaches the claimed invention as discussed above for Claim 9 except for the explicit teaching of a sterilization material, specifically a spunbound-meltblown-spunbound (SMS) material.
Czajka teaches that a spunbound and meltblown material is known in the art to be used in the field of sterilization wrap (paragraph 0030).
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiley et al. (Wiley US 2015/0101616).

12: Wiley teaches the claimed invention as discussed above for Claim 11 and Wiley further teaches that instruments 42, 44A-C, 46, for use in a procedure, such as insertion of a catheter into a patient and attachment of the catheter in steps (Abstract) except for the explicit teaching of the multi-step sequential procedure is selected from procedures for abdominal aortic aneurysm repair; limb amputation; appendix surgery; AV shunt for dialysis; bile duct, liver, or pancreatic surgery; breast surgery; cardiac surgery; coronary bypass with chest and donor incisions; coronary bypass graft; carotid endarterectomy; gallbladder surgery; colon surgery; craniotomy; cesarean section; spinal fusion; open reduction of fracture; gastric surgery; herniorrhaphy; hip prosthesis; heart transplant; abdominal hysterectomy; knee prosthesis; kidney transplant; laminectomy; liver transplant; neck surgery; kidney surgery; ovarian surgery; pacemaker surgery; prostate surgery; peripheral vascular bypass surgery; rectal surgery; small bowel surgery; spleen surgery; thoracic surgery; thyroid and/or parthyroid surgery; vaginal hysterectomy; ventricular shunt; and exploratory laparotomy.
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiley et al. (Wiley US 2015/0101616) in view of Sato et al. (Sato US 2013/0075457).

13: Wiley teaches the claimed invention as discussed above for Claim 1 except that one or more elastic loops are disposed on the base drape material.
Sato teaches that an elastic loop on a cover portion of folder assembly is used to keep the folder closed (paragraph 0036).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wiley such that an elastic loop of Sato was provided for on the drape material of Wiley such that the elastic loop is capable of keeping the drape temporarily compact/closed (paragraph 0036, Sato) and wrapped when not in use.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiley et al. (Wiley US 2015/0101616) in view of Sosnowski (US 2013/0152946).

14: Wiley teaches the claimed invention as discussed above for Claim 1 except a second row of pockets configured on the inner surface of the base drape material.
Sosnowski teaches having two rows of pockets in its pocket and drape system (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiley such that an additional row of pockets were provided on the inner surface of Wiley in order to provide a variety of tools to be stored during surgery, and since such a modification would amount to a mere duplication of parts (in this case a second row of pockets), it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,758,312. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to a pocket and drape system having rows of pockets with the exception of a second row of pockets and a fold line.
Bordes (US 6,223,897) teaches an organizer 30, with fold lines 32, 34, 36 and It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the previous patent and provide a fold line in between the row of pockets in order to permit foldability and for compact storage before use or after, (col. 2, ll. 31-53). Furthermore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified to omit the second row of pockets in the previous patent and omission of an element and its function is obvious if the function of the element is not desired, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/King M Chu/Primary Examiner, Art Unit 3735